DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 09 MAY 2022 is considered.  Current pending claims are Claims 14-36.  Claims 1-13 were previously cancelled. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 09 MAY 2022, with respect to objection to the drawings, the objection to the specification, the claim objections, and the previous 112(b) rejections have been fully considered and are persuasive.  The drawings, the objection to the specification, the claim objections and the previous 112(b) rejections has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the second treatment data" in the last line of page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation ‘these’ in the outputting step.  It is unclear as to what ‘these’ is referring to.  Clarification is requested. 
Claim 26 recites the limitation "the first and/or second treatment" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  In Claim 14, only ‘a treatment process’ and ‘a first treatment data’ and ‘second treatment data’ is claimed.  There is an antecedent basis issue for ‘the second treatment data’ above. 
Claim 28 recites the limitation "the program parameters" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "said treatment data influence".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the treatment".  There is insufficient antecedent basis for this limitation in the claim.
Terminal Disclaimer
The terminal disclaimer filed on 09 MAY 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,739,362; US Patent 10,551,397; and US Patent 10,466,262 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Also see the DISQ document in the file wrapper. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-24 of U.S. Patent No. 10,551,397. Although the claims at issue are not completely identical as there are a new difference in the wording or sequence of word in the claim, both the instant invention and the claims recited in ‘397 are identical and not distinguishable.  The claims in the instant invention are in sequence as they are numbered in ‘397.  The claims are not patentably distinct from each other.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9 and 14 of U.S. Patent No. 10,466,262. Although the claims at issue are not completely identical both the instant invention and the claims recited in ‘262 are directed towards a laboratory instrument with at least a treatment apparatus, control apparatus and interface.  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the ‘262 reference so that it is used for problem solving rather than generic authorizations and/or access permissions.  
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,739, 362. Although the claims at issue are not completely identical both the instant invention and the claims recited in ‘362 are directed towards a laboratory instrument with generically a treatment apparatus, a control apparatus and an interface.  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the ‘362 reference so that it is used for problem solving rather than just counting, measuring or calculation processes.  
Allowable Subject Matter
Claims 14-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is to EP-2 182 365 A2, submitted on the Information Disclosure Statement on 28 APRIL 2020, Foreign Patent Documents Cite No. 33, to FUKUMA which discloses a laboratory instrument for the instrument-controlled treatment of a partial problem in a treatment process for handling at least one laboratory sample, abstract, which treatment process relates to the handling of a problem comprising partial problems when handling the at least one laboratory sample using the laboratory instrument and at least further laboratory instrument, the laboratory instrument comprising: a treatment apparatus, a control apparatus, and at least one interface apparatus, however, the reference does not teach or suggest all of capabilities the control apparatus, nor is the control apparatus is programmed to do all of the things the control apparatus in the instant invention is programmed to do.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797